FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                     BILL OF COSTS
                          Court of Appeals No. 12-16-00155-CV

                                 Trial Court No. 2013B-0254

Gary Ramsey and Sandra Ramsey

Vs.

Caterpillar Inc.
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Exhibit tendered for oral argument           $25.00   Alexander Burch
Motion fee                                   $10.00   Wesley Gould
Motion fee                                   $10.00   Cris Stevens
Motion fee                                   $10.00   Matthew J Kita
Motion fee                                   $10.00   Matthew J Kita
Motion fee                                   $10.00   Matthew J Kita
Motion fee                                   $10.00   Matthew J Kita
Clerk's record                            $5,833.00   Unknown
Reporter's record                         $1,194.00   Bevel
Reporter's record                         $1,164.00   Phillips, Ulmer & Whitman
Supreme Court chapter 51 fee                 $50.00   Wesley Gould
Indigent                                     $25.00   Wesley Gould
Required Texas.gov efiling fee               $30.00   Wesley Gould
Filing                                      $100.00   Wesley Gould
TOTAL:                                    $8,481.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 1st day of December 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk